BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CRAIG J. GABRIEL, OSB #012571
Assistant United States Attorney
craig.gabriel@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA                            3:19-cr-00429-SI-1
                                                    3:19-cr-00596-SI-2
               v.
                                                    GOVERNMENT’S SENTENCING
JOSEPH LUCIO JIMENEZ,                               MEMORANDUM

              Defendant.


       The government submits this sentencing memorandum in advance of defendant’s

sentencing hearing on September 23, 2020, at 9:00 a.m. Defendant previously pleaded guilty to

Felon in Possession of a Firearm (Case No. 3:19-cr-00429-SI-1) and Conspiracy to Distribute a

Controlled Substance (Case No. 3:19-cr-00596-SI-2). Defendant has been in continuous custody

for over a year, since July 23, 2019.

       The offense conduct is accurately outlined in the Presentence Investigation Report in

Paragraphs 15 – 45. The parties’ calculation of the advisory guideline range differs slightly from


Government’s Sentencing Memorandum                                                         Page 1
the U.S. Probation Office, as the parties are not recommending a multi-count adjustment under

USSG § 3D1.4. However, this difference in proposed guideline ranges does not affect the

parties’ sentencing recommendation.

       The government joins the defense in recommending a sentence of time-served, to be

followed by a three-year term of supervised release. Among the special conditions of supervised

release, the parties recommend that defendant be required to attend and complete an inpatient

drug treatment program, and that defendant shall remain in custody until such an inpatient bed

becomes available, as approved by the U.S. Probation Office.

Dated: September 17, 2020                           Respectfully submitted,

                                                    BILLY J. WILLIAMS
                                                    United States Attorney

                                                    /s/ Craig J. Gabriel
                                                    __________________________________
                                                    CRAIG J. GABRIEL, OSB #012571
                                                    Assistant United States Attorney




Government’s Sentencing Memorandum                                                      Page 2
